The trial by jury is one of the bulwarks of our judicial system. In 31 Am. Juris. 552 there is this enlightening and concise statement concerning the right of trial by jury:
"The right to jury trial is immemorial. It was brought from England to this country by the colonists, and it has become a part of the birthright of every free man. It is a right which is justly dear to the American people, and one which is expressly guaranteed by the Federal Constitution and by the Constitutions of the several states. In Magna Charta, the basic principle of the right to jury trial is more than once insisted on as the great bulwark of English liberties, especially by the provision that `no freeman shall be hurt, in either his person or property, unless by lawful judgment of his peers or equals, or by the law of the land' — a privilege which, according to Blackstone, is `couched in almost the same words with that of the Emperor Conrad, two hundred years before.' The `judgment of his peers', alluded to in Magna Charta, is one, in the language of former times, on a trial per pais' or `trial by the country', which is a trial by a jury who are the peers of the party accused, being of the like condition and equality in the state. . . . It has been observed that the just purpose and excellence of trial by jury, especially in criminal cases, are not imaginary and whimsical or the outgrowth of popular ignorance and persistent clamor. While it is not perfect as a method of trial and is sometimes perverted and prostituted, nevertheless the practical experience of centuries has proved its value in criminal cases especially." *Page 845 
It is unnecessary to extol the jury system. It has its faults, as any human system has, but it has remained through the centuries as our palladium against the tyrannical enforcements of laws. Only when impartial and unprejudiced men, fairly selected, sit in the jury box, does a defendant receive the trial which our judicial system seeks to guarantee. In the case at bar one of the jurors admitted that he entered upon his duties with a partially biased and prejudiced mind.
I hold to the view that the trial court abused its discretion in requiring the defendant to accept Hansel Winters as a juror in the trial of the case. The defendant had previously exhausted all of his peremptory challenges and was therefore powerless to protect himself from having Winters on the trial jury. The examination of Winters on his voir dire occupies 12 pages in the transcript. Winters admitted that for some time he had been reading the newspaper accounts about this defendant and had heard discussions on the street and had even heard some of the witnesses testify in the Federal trial. This appears:
"Q. And you have heard discussions and read in the newspapers about the trial of this defendant in the Federal Court here; is that true? A. Yes sir. Q. There was a good deal of newspaper publicity at that time? A. Yes sir. Q. And you heard it? A. Yes sir. I heard part of the trial. Q. You were not on that jury panel? A. No sir. Q. But you heard a lot of discussion about it at that time didn't you? A. Yes sir. Q. And you heard people express great satisfaction at the action of the trial court didn't you? A. Yes sir. Q. And great criticism when the trial court was reversed? A. Yes, I have heard that."
.    .    .    .    .
"Q. So, now, with all of that information — with all of that in your mind over a period of a year and a half or more, you have an impression which at least amounts to an opinion, as to this man's guilt or innocence, don't you? A. You are bound to have some impression."
.    .    .    .    . *Page 846 
"Q. And the background and the impression which you have, you would have to hear evidence to remove that, wouldn't you? A. I presume so."
And the following are the final questions and answers and the trial court's final ruling accepting Winters as a juror:
"Q. It (i.e., "impression") would still go in that jury box with you and you would have to have evidence otherwise to erase it, wouldn't you? A. Probably so. Q. And after evidence had been offered to equalize it, from that time on you would have to consider the rest of the evidence to see whether there was still a reasonable doubt in your mind, wouldn't you? A. Well, yes. Mr. Adams: I again submit him. Mr. Hale: This juror is not disqualified. The Court: In view of the statements that the prospective juror has made with regard to his not having any opinion as to this particular charge, I am going to rule that he is not disqualified."
In short, the last question the juror answered before the Court ruled him competent, was to the effect that it would take evidence to erase from his mind the impression of guilt of the defendant; and it must be remembered that the juror had heard a portion of the trial in the Federal Court. I understand the law to be that a juror is not disqualified if his opinion is based on rumor; and if he states that he can and will disregard his opinion previously formed, and base his verdict upon the testimony offered in the present case. This rule is recognized in Corley v. State, 162 Ark. 178, 257 S.W. 750, and in other cases cited in the majority opinion.
But the situation presented in the case at bar, regarding the juror, Hensel Winters, does not come within the purview of the above-mentioned rule because:
(1) Winters had been in the Federal Court when the case against appellant was being tried, so his opinion was based on something more than rumor; and
(2) Winters said during and including the last of his voir dire that it would require positive evidence to overcome his opinion previously formed. *Page 847 
In McGough v. State, 113 Ark. 301, 167 S.W. 857, there is this clear statement of the correct test for a juror: "The juror is supposed to stand disinterested between the parties to the litigation, and to be able to make up his verdict solely on the law and evidence; and if he cannot do this, he is not a competent juror, and it is immaterial what the cause may be which prevents him from doing so."
Measured by this test, Winters was not a qualified juror, and the circuit court erred in refusing to excuse him. Our State Constitution (Art. II, 7, and Amendment XVI) guarantees that "trial by jury shall remain inviolate." The defendant's jury trial did not "remain inviolate, because one of the jurors was biased by reason of previous opinion."
For the reasons herein stated, I respectfully dissent; and I am authorized to state that Mr. Justice HOLT and Mr. Justice MILLWEE concur in this dissent.